 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8    MILA H.,

 9                                 Plaintiff,             CASE NO. C18-5363-MJP

10           v.
                                                          ORDER OF REMAND
11    NANCY A. BERRYHILL, Deputy
      Commissioner of Social Security for
12    Operations,

13                                 Defendant.

14
            The Court has reviewed the entire record, including the Administrative Record, the
15
     memoranda of the parties, and the Report and Recommendation of United States Magistrate Judge
16
     Mary Alice Theiler. It is therefore ORDERED:
17
            (1)    The Court adopts the Report and Recommendation;
18
            (2)    The Court REMANDS this matter for further administrative proceedings; and
19
            (3)    The Clerk shall direct copies of this Order to all counsel and to Judge Theiler.
20
            DATED this 11th day of Marhc, 2019.


                                                         A
21

22
                                                         Marsha J. Pechman
23                                                       United States District Judge

     ORDER OF REMAND
     PAGE - 1
